Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5, 8-10, 12-18, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al (US 20180038025) in view of Ellingson et al (EP3290014) and Shawver (WO9621562).
Takaku is directed to a nonwoven fabric layered body, including: an elastic nonwoven fabric; and an extensible spunbond nonwoven fabric that is disposed on at least one surface side of the elastic nonwoven fabric.  The elastic 
The extensible spunbond nonwoven can include crimped composite fibers [0134].
Takaku teaches the layered nonwoven can be bonded by various methods such as through air bonding and can be partially thermally fusion bonded by hot embossing at a rate of 5% to 20% [0164].  
Takaku teaches an olefin-based polymer, or two or more kinds of olefin-based polymers, are molten in two or more extruders, and are introduced to a spinneret (die) fitted with a large number sheath-core spinning orifices and ejected. The continuous fibers are drawn (towed) with drawing air and the extensible spunbond nonwoven fabric is deposited on the mobile collecting face [0157].  The sheath core spunbond is the crimped nonwoven claimed.
The elastic nonwoven is formed from continuous fibers of low-crystalline polypropylene and α-olefin copolymer A are drawn (towed) with drawing air and the resultant is deposited on the extensible spunbond nonwoven fabric, thereby forming an elastic nonwoven fabric [0158].
It is preferable for the nonwoven fabric layered body of the invention to have a structure in which at least one part of the elastic nonwoven fabric and at least one part of the extensible spunbond nonwoven fabric are thermal-fusion-bonded. At such time, at least one part of the elastic nonwoven fabric and at least one part of the extensible 
A method of thermal fusion bonding is not particularly limited and it can be selected from various known methods. Exemplary prebonding methods include ultrasonic methods, hot embossing with embossing rolls, and hot air through methods. Of these, hot embossing is preferable because continuous fibers can be drawn efficiently upon drawing. The temperature range for hot embossing is preferably from 60° C. to 115° C [0163].  Takaku teaches the nonwoven can be prebonded.
Takaku teaches partially thermal-fusion-bonded by hot embossing, the embossing area rate is usually in a range of from 5% to 30% and preferably from 5% to 20%, and the non-embossing unit area is 0.5 mm2 or more and preferably in a range of from 4 to 40 mm2 [0164].
The extensible spunbond nonwoven fabric comprising a concentric core-sheath-type composite fiber having a mass ratio of the core portion and the sheath portion of 10/90 was deposited as a first layer on the collecting face [0216]. Subsequently, an elastic nonwoven fabric was deposited as a second layer on the face on which the extensible spunbond nonwoven fabric had been deposited. Thus, the resulting fiber was deposited as a second layer [0217]. Subsequently, as in the case of the first layer, a core-sheath-type composite fiber was deposited as a third layer on the second layer comprising the elastic nonwoven fabric by the same method as in the case of the first layer, thereby preparing a deposit having a three-layer structure. This deposit was processed by heating and pressurizing treatment using an embossing roll (at an embossed area rate of 18% and an embossing temperature of 70° C.) [0218].

Takaku teaches the extensible crimped spunbond has a pattern of macroscopic bonding points.  Takaku differs and does not teach the elastic spunbond nonwoven does not have macroscopic bonds.  
Shawver is directed to a nonwoven fabric laminate having cross-directional stretch properties. The laminate is comprised of at least three layers. The outer layers are spunbond nonwoven fiber webs which are made of crimped or crimpable fibers. The inner layer is an elastomeric polymer layer, which may itself be composed of one or more thinner layers (ABST)
Shawver teaches the object of the invention is to provide a multilayer laminate having cross-directional stretch in which the outer layers are crimped or crimpable spunbond polymer webs or fabrics, which can be bicomponent fibers, and at least one inner layer, which is an elastomeric thermoplastic polymer layer. Shawver teaches a spunbond crimped outer layer and an inner layer that is an elastomeric nonwoven that can be a spunbond.  Shawver teaches the claim limitations.
Shawver teaches the layers are successively deposited on top of each other or can be produced independently and then brought together in a separate lamination step (page 11, lines 25-33).   After the addition of the last layer of crimped spunbond fibers, the layer are bonded to produce the laminate.  The bonding may be done thermally but through-air bonding or by point bonding using patterned rolls.  The bonding of the 
Shawver teaches that the inventors believe that the data for crimped bicomponent fibers (samples 4 and 5) would be improved with a different bond method for cyclic testing data.  The data indicates that the fabric of this invention provides excellent cross-machine direction stretch at lower loads than for uncrimpable polypropylene spunbond and this is an advantageous property, which simplifies the manufacture of diapers, surgical gowns.
Shawver teaches the laminates can be produced by successively depositing the elastic and crimped layers on top of each other or can be produced by prefabricated sheets.
Takaku and Shawver both teach embossing and point bonding of the laminate to provide for bonding without reducing the extensibility of the laminate.
Takaku and Shawver are silent with respect to an elastic nonwoven that is not pointed bonded.
As the pattern bonding is applied on the surface of the carrier layers, it is reasonable to presume that there are no macroscopic bonds on the elastic central layer.
In the alternative, Ellingson is directed to a patterned nonwoven fabric sheet comprising a plurality of crimped fibers bonded together at a plurality of bonding points. The pattern is macroscopic in a sense that there are different macroscopic regions of different fiber configurations, the regions reach comprising a multitude of fibers following this configuration. The regions are preferably visible with the bare eye and may have a 2 [0010]. The nonwoven fabric sheet is a spunbonded nonwoven fabric sheet. [0026]
Ellington teaches the invention relates to a method for forming a patterned nonwoven fabric sheet by providing a flat nonwoven fabric sheet starting material comprising a plurality of crimped fibers bonded together at a plurality of bonding points.  The spunbond is mechanically activated by the application of localized stretching forces to change the configuration of the fibers according to the pattern [0027].
Ellington teaches the mechanical activation causes deformation as bonds in the stretch zones are deactivated and the fiber structure becomes more open, meaning less dense. The fibers reorient themselves towards the direction of stretching. The fibers have a built in stretch capability due the, for example, helically crimped form or shape. It is thereby possible to stretch the in the Cross Machine (CD) with a so-called ring rolling process without shredding the material [0028]
Ellington teaches the step of mechanical activation includes ring rolling the flat nonwoven fabric sheet in a mill comprising a pair of interacting rolls each comprising a structured surface having elevations and depressions, wherein the surface structures and positions of the two rolls are such that elevations on the surface of one roll impinge onto corresponding depressions on the surface of the other roll. The structure on rolls is macroscopic and follows the fiber configuration pattern of the patterned nonwoven fabric sheet of the invention [0030].
Ellington teaches the method of the invention has proven to work very well on spunbonded nonwoven fabrics [0033].
2 of fabric surface is between 10 and 40 and preferably between 20 and 30, and in that the total area of bonding points is between 6 and 18 % and preferably between 10 and 15 % of the total area of the fabric [0034].
Ellington teaches the embossing is preferably obtained by application of a heated calendar roll [0037]. The bonding parameters are maintained during the process of the invention, such that the bonding parameters also apply to the patterned nonwoven fabric sheet according to the invention [0038].
Ellington teaches the patterned/activated nonwoven fabric sheets of the invention can be used, for example, in the manufacture of hygiene products such as baby diapers, adult incontinence products or sanitary napkins. Other applications of the patterned/activated nonwoven fabric sheets of the invention include cleaning products like dust-off products and cleaning wipes, industrial products, air filtration products or medical products in general [0041].
Ellington teaches a single layer crimped spunbond fabric that is point bonded and it would have been obvious to employ the point bonded crimped spunbond in a laminate as the preformed spunbond nonwoven for combination with an elastic nonwoven deposited onto the preformed crimped spunbond. Takaku teaches it is known to combine crimped spunbond webs with elastic spunbond webs that are partially embossed and mechanically activated with gear rollers and depositing elastic fibers on 
	As to claim 2, Takaku teaches there is an additional crimped spunbond layer on the elastic spunbond layer to sandwich the elastic layer. Takaku teaches as in the case of the first layer, a core-sheath-type composite fiber was deposited as a third layer on the second layer comprising the elastic nonwoven fabric by the same method as in the case of the first layer, thereby preparing a deposit having a three-layer structure [0218].
	As to claim 3, Takaku teaches point bonding of the three layers and it is reasonable to presume that the outer crimped spunbond layers have macroscopic bonding points and the inner elastic layer does not as it is the central layer.  In the alternative, as Takaku in view of Shawver teach the layers can be preformed and laminated with an elastic spunbond nonwoven. Ellington teaches it is known to produce a crimped point bonded spunbond that is mechanically activated for extensibility and softness.  It would have been obvious to one of ordinary skill in the art before the effective filing date to employ point bonded crimped spunbond webs for laminating to an 
	As to claim 5, Takaku teaches the basis weights of the extensible spunbond nonwoven fabric (carrier web) has a weight per area in a range of preferably from 40 g/m2 to 5 g/m2 [0131]. The elastic nonwoven fabric usually has a weight per area in a range of 120 g/m2 or less and still more preferably from 2 g/m2 to 40 g/m2 [0066].  Takaku teaches basis weight that overlap the claimed ranges.
As to claim 8 and 9, Takaku teaches the stretchable nonwoven fabric can be drawn by a gear rolling process. An example of a method of drawing in the machine direction (MD) is a method wherein a partially fusion-bonded mixed fiber is allowed to pass through two or more pairs of nip rolls. In this process, the partially fusion-bonded nonwoven fabric layered body may be drawn by gear drawing using a gear drawing apparatus depicted in FIG. 1 [0167]. 

    PNG
    media_image1.png
    387
    459
    media_image1.png
    Greyscale

Takaku teaches when stress is released after the nonwoven fabric layered body is drawn, the (continuous) fibers forming the elastic nonwoven fabric undergo elastic recovery while the continuous fibers forming the extensible spunbond nonwoven fabric are folded without undergoing elastic recovery. The nonwoven fabric layered body exhibit bulkiness. The continuous fibers forming the extensible spunbond nonwoven gear-drawn in the MD direction (machine direction of the nonwoven fabric layered body) was obtained. Preheating was controlled so as to adjust the roll surface temperature to 60° C., and gear rolls each mounted on the gear processing machine was set to have a diameter of 200 mm, a gear pitch of 2.5 mm, and a roll engagement depth of 5.5 mm [0189].
The gear rolls described by Takaku are the same process as disclosed in Applicant’s specification as mechanically activating the sheet in a mill comprising a pair of interacting rolls whose surfaces comprise interlocking annular grooves and crests.  This so-called ring-rolling introduced alternating macroscopic zones of different microscopic fiber configuration.  The undeformed zones are equated with the undeactivated material band and the deformed zones are equated with the activated material bands as claimed.
The gear rolls of Takaku are the same as the interacting ring rolls of the Applicant’s disclosure, the structure of Takaku is processed the same as the Applicant’s and the features and properties of macroscopic zones and microscopic fiber configuration would inherently be the same.  When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention the examiner has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § 2112- 2112.02  As Takaku discloses the same material and structure features as 
It would have been obvious to one of ordinary skill in the art before the effective filing date to mechanically ring roll the laminate motivated to plastically deform the layers and improve the bulkiness and softness of the layers.
As to claim 10, Takaku teaches the elastic nonwoven is formed form a blend of a low crystalline polypropylene and an alpha-olefin copolymer A formed from an ethylene derived unit and a propylene derived unit [0063].  The elastic blend is equated with a thermoplastic polyolefin elastomer.
As to claim 12, Takaku The gear drawing process of Fig. 1 teaches the thermoplastic olefin of the elastic nonwoven comprises a low crystalline polypropylene and an alpha-olefin copolymer A formed from an ethylene derived unit and a propylene derived unit [0063].  The alpha olefin copolymer A is the elastomer.  The alpha olefin copolymer A is provided in 5 to 50 parts per 100 parts of the composition [0069], which overlaps the claimed range of up to 20 wgt %. 
As to claim 13, Takaku bonds the layers together by thermal fusion or hot embossing rolls [0162]-[0163] and does not require adhesive or glue.
	As to claim 14, Takaku teaches spinning a first extensible spunbond nonwoven of crimped fibers and then spinning a layer of elastic spunbond fibers on the crimped nonwoven. Subsequently, an elastic nonwoven fabric was deposited as a second layer on the face on which the extensible spunbond nonwoven fabric had been deposited [0217].
As to claims 15-18, Takaku differs and does not provide the crimped spunbond by unrolling from a prefabricated material.  Takaku teaches a third spunbond provided on the elastic nonwoven.
	Shawver teaches a spunbond crimped outer layer and an inner layer that is an elastomeric nonwoven that can be a spunbond.  Shawver teaches the claim limitations.
Shawver teaches the layers are successively deposited on top of each other or can be produced independently and then brought together in a separate lamination step (page 11, lines 25-33).   After the addition of the last layer of crimped spunbond fibers, the layer are bonded to produce the laminate.  
	Shawver teaches that the laminates can be produced from individually formed webs or can be produced by successively depositing the layers onto one another. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to provide for a prefabricated spunbond web and then deposit the elastic web on the prefabricated web motivated to produce the laminate by known production methods and the results would have been predictable in producing a spunbond laminate.
	As to claim 20-21, Takaku teaches a method of drawing the laminate through gear rollers with annular grooves and crests as shown in Fig. 1.  The gear rollers are equated with the mechanical activation (ring rolling) process as claimed.
	As to claim 22, Takaku teaches the laminate is used for diapers which is a hygiene article [0173].  
	As to claims 23 and 24, Takaku teaches the laminate is used for diaper, which is a hygiene article [0173].  Takaku does not explicitly teach an elastic back ear material .

Claims 4, 7, 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al (US 20180038025) in view of Ellingson et al (EP3290014) and Shawver (WO9621562) in further view of Motomura (US 2010/0105273).
As to claim 4, Takaku is not specific with regard to the crimps per cm in the crimped multicomponent fibers.
Motomura (US 2010/0105273) is directed to a nonwoven fabric laminate with a mixed fiber spunbond nonwoven and a crimped spunbond nonwoven.  The mixed fiber nonwoven has elastomeric fibers as claimed.  Motomura teaches the crimped fiber spunbond has a number of crimps of not less than 5/25 mm and crimps in the range of 10-70/25 cm, which is equivalent to 4 to 28 crimps per cm.  Motomura teaches the crimps provide an engaging force when used for mechanical fastening tape, stretching processability (extensibility), bulkiness and flexibility [0052].
Motomura overlaps the claimed range and it would have been obvious to one of ordinary skill in the art before the effective filing date to employ the claimed number of crimps per cm motivated to produce a fabric laminate with the desired bulkiness and extensibility for use as a sanitary product.
As to claim 7, Takaku teaches the nonwoven may have one layer or two or more layers other than layers of the elastic nonwoven fabric and the extensible spunbond nonwoven such as additional spunbond [0151]-[0152].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include additional layers with different crimp level motivated to change the bulkiness, strength and elasticity of the laminate as taught by Motomura.  It would have been obvious to one of ordinary skill in the art before the effective filing date to add additional layers motivated to improve the strength as one would know that additional layers make a stronger laminate.
As to claims 23 and 24, Takaku teaches the laminate is used for diaper, which is a hygiene article [0173].  Takaku does not explicitly teach an elastic back ear material or an elastic waist material.
Motomura is directed to a non-woven fabric laminate in accordance with the present invention comprises a mixed fiber spunbonded non-woven fabric and a non-woven fabric comprising a crimped fiber that is laminated on at least one face of the mixed fiber spunbonded non-woven fabric, which comprises a long fiber of a thermoplastic elastomer (A) and long fiber thermoplastic resin (B).  The non-woven fabric laminate in accordance with the present invention can be suitably used for regions such as a top sheet, a back sheet, a waist band (an extension tape and a side flap), a fastening tape, a stereo gather, and a leg cuff for a disposable diaper, and for regions such as a side panel for a pants type disposable diaper.  Moreover, the non-woven fabric laminate in accordance with the present invention can be preferably used 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ the laminate of Takaku for use as waist band or extension tape motivated by Motomura which teaches the laminates are useful for the articles as claimed.

Claims 6, 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al (US 20180038025) in view of Ellingson et al (EP3290014) and Shawver (WO9621562) in further view of Sommer et al (US 10894384).
As to claim 6, Takaku differs and is silent with respect to the thickness.  Ellingson and Shawver also do not disclose the thickness of the webs.
Sommers is directed to a laminate made by a first non-crimping or low crimping continuous filaments to form a first spunbond layer and preconsolidating the first spunbond layer with a heated or calendaring roller.  The continuous filament with a greater crimp than the continuous filaments are deposited on the first spunbond layer to create a two layer structure.  The total thickness of the laminate of preferred embodiments of the invention is 0.2 mm to 1 mm and 0.3 mm to 0.8 mm (col. 2, lines 4-9) and is in the claimed range. Sommers teaches the crimped fibers provide the loft and bulkiness and the non-crimped fibers provide the stiffness and strength (col. 2, lines 64-67, col. 3, lines 1-18).  
Sommers teaches thickness in the claimed range of less than 1.2 mm.

It would have been obvious to one of ordinary skill in the art before the effective filing date to produce spunbond laminates of the claimed thickness motivated to produce laminates that have stiffness and strength of the noncrimped pre-consolidated layer and bulk (voluminosity) and softness of the crimped spunbond layer.  It further would have been obvious to one of ordinary skill in the art before the effective filing date to pre-consolidate the laminate motivated to achieve the desired thickness and bond strength.
As to claim 7, Takaku, Ellingson and Shawver differ and do not teach multiple outer spunbond layers of different crimp level. 
Sommers teaches a spunbond laminate of a low to no crimping spunbond and a crimping spunbond wherein the low to no crimp layer provide the strength and stiffness to the laminate and the crimped spunbond provides the bulk and softness.
It would have been obvious to one of ordinary skill in the art before the effective filing date to include an additional spunbond layer of different (lower) crimp level motivated to improve the stiffness and strength of the laminate.
As to claim 19, Takaku, Ellingson and Shawver differs and is silent with respect to the pre-compacting or pre-consolidating the sheet.  
Sommers teaches the method for compacting or pre-consolidation are preferably preformed here such that the thickness of the first lower spunbond layer is 0.1 to 0.18 and pre-consolidation of the second upper crimped spunbond layer to 0.25 to 1.5 mm.  
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al (US 20180038025) in view of Ellingson et al (EP3290014) and Shawver (WO9621562) in further view of Hansen et al (US 20170335498).
As to claim 7, Takaku, Ellingson and Shawver differ and do not teach multiple outer spunbond layers of different crimp level. 
Hansen is directed to a nonwoven comprising high loft spunbond layer.  The invention relates to laminate with one high loft spunbond layer produced from multicomponent fibers that crimp and one standard loft spunbond layer (ABST).  The standard loft spunbond contributes to the overall mechanical stability [0018]. The fabric may include several layers.  For example, resulting fabrics may be of the general type SHSS (including variants such as SSSH, SSSHSH, SSSSSHSH and so forth). In this embodiment, a layer structure comprising a first standard loft spunbonded base layer (SS) and high loft spunbonded top layer (SH) layer is obtained. Again, adding layer(s) of essentially uncrimped standard spunbond nonwoven SS to layer(s) of high loft H) leads to an increase in strength and stability to the material, while the top layer exhibits desirably high softness [0022].
It would have been obvious to one of ordinary skill in the art before the effective filing date to include additional spunbond layers of different crimp level motivated to balance the properties of softness and bulk with strength and stiffness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takaku et al (US 20180038025) in view of Ellingson et al (EP3290014) and Shawver (WO9621562) and in further view of Morrell (US 2003/0124331).
Takaku teaches the elastic nonwoven fabric includes a resin composition containing a specific low-crystalline polypropylene, and an α-olefin copolymer A containing an ethylene-derived constitutional unit and a propylene-derived constitutional unit, and having a melting point of 100° C. or more and a crystallization degree of 15% or less. (2) The resin composition contains from 5 parts by mass to 50 parts by mass of the α-olefin copolymer A with respect to 100 parts by mass of the resin composition.
Takaku differs and does not teach a bicomponent elastic filament.
Morrell is directed to an elastic strand bonded laminate.  A plurality of thermoplastic adhesive elastomeric fibers are located between first and second facing webs. The fibers have an elastic core and adhesive surfaces. The facing webs, with the elastomeric fibers between them, are calendared together thus adhering the facing webs together via contact adhesion with the elastomeric fibers (ABST). Elastic adhesive fibers suitable for use with the present invention may be spunbond (SB) bicomponent or meltblown (MB) bicomponent fibers with a tacky sheath, or may be homofilament fibers 
Referencing FIG. 2, an exemplary material, or laminate, 47 for the side panel portions is made elastic, flexible, and light weight by placing thermoplastic elastomeric adhesive fibers 48 between a first nonwoven facing 50 and a second nonwoven facing 52 such as 0.4 osy spunbond nonwoven webs. 
The thermoplastic adhesive fibers have elastic cores 51 and adhesive-rich sheaths, or outer perimeters 54, which are adhered to the facings.  The fibers may be bicomponent fibers having a core of an elastic polymer blend available from KRATON Polymers of Houston, Tex. containing 70% by weight KRATON.RTM. G1730 tetrablock copolymer elastomer and 30% by weight polyethylene wax; and a sheath of KRATON.RTM. G2760 polymer which contains a tackifying resin. Such a composition may be suitable for fibers formed on a wire or screen such as in the continuous filament laminate (CFL) process as further explained below. Higher levels of tackifier in the sheath may be obtained with the vertical filament laminate (VFL) process, further explained below wherein the fibers are formed on a chill roll with a release layer coating [0036].
Morrell teaches outer spunbond facing layers that are adhesively bonded by thermoplastic elastomeric bicomponent fibers with an elastic core and an elastic sheath that is adhesive.  The elastic core and elastic sheath are different compositions and meet the claim limitation of bicomponent fibers with two distinct zones of thermoplastic elastomer.
patterned roller may yield certain benefits such as increased bulk or stretching of the laminate and may be used where the strength of the contact adhesion between and among the facings and the strands is not unduly effected [0044].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ bicomponent thermoplastic elastomeric fibers motivated to produce a laminate with elastic filaments that also adhesively bond the facing layers together.

Response to Arguments
Applicant’s amendments and arguments, with respect to 35 USC 112 rejection over claim 8 have been fully considered and are persuasive and the 112(b) rejection over claim 8 is withdrawn. 
Applicant's arguments filed 12/1/2021 have been fully considered but they are not persuasive. Applicant presented arguments with respect the 35 USC 103 rejection over Takaku, and states that unlike the claimed invention Takaku, Shawver and Ellingson are bonded together by thermal bonding or embossing.  Embossing creates bonding points on all the layers.  Thermal bonding creates no bonding point at all the layers.  The elastic layer of the fabric sheet of the present invention is devoid of bonding point and the carrier layer has bonding points.  Applicant states that Takaku the entire process of Takaku is an inline process and all three layers are bonded together by embossing.  Applicant states that Shawver describes a method of making a layered nonwoven fabric where the layers are laid on top of one another and bonded together in .
Applicant states that Ellingson cannot contribute anything to the above.  The key to Ellingson is later activating a purposely stiff fabric for loft by ring-rolling.  The fabrics of Ellingson do not comprise any elastic layers.  
Applicant argues that rather than being calendar bonded together, the carrier layer and elastic layer simply stick together thereby making use of the sticky nature of the thermoplastic elastomer used for the fibers of the elastic layer. 
In response to Applicant’s arguments over claim 1, the arguments are not commensurate with the scope of the claims.  Applicant is stating that the prior art requires thermal bonding after depositing the elastic fibers on the spunbond carrier web and that the elastic fibers bond to the spunbond carrier web.  The arguments suggest a process of making the nonwoven fabric sheet without claiming process steps.  The arguments that the prior art requires a post bonding process are not persuasive as the claims do not exclude such a process.  If the claims are written in product by process format, it is required to provide evidence that the process provides an unexpected result.
Takaku is directed to a nonwoven with an elastic nonwoven and an extensible spunbond nonwoven with crimped fibers.  The elastic nonwoven is made from a low crystalline polypropylene and alpha-olefin copolymer containing an ethylene derived unit and a propylene derived unit and having a melting point of 100C or more which is substantially the same as disclosed by Applicant. The elastic nonwoven is produced by 
Takaku teaches that at least one part of the elastic spunbond nonwoven fabric and at least one part of the extensible spunbond nonwoven may be pressed together using a nip roll before thermal fusion bonding and Takaku evaluates the bonding as (A) a state in which no adhesion is visually confirmed, (B) state in which substantially no adhesion is visually confirmed and (C) state in which adhesion is visually confirmed or the nonwoven fabric is wound around the embossing roll.
Takaku does not explicitly teach the extensible spunbond has macroscopic bonding points and the elastic layer does not have macroscopic bonding points.  However, as Takaku teaches the webs can be adhered in a manner that there is no visual adhesion seen and therefore the elastic web would not have macroscopic bonding points as claimed.
Shawver teaches the layers are successively deposited on top of each other or can be produced independently and then bonded by through air bonding or by point bonding using patterned rollers.  Shawver teaches it is known to preform the layers and then bond or form the layers by successively depositing the layers and the results are the same or obvious variants according to Shawver.  Shawver is teaching it is obvious to employ either method and the final laminate is the same therefore Applicant’s 
Ellingson teaches pattern bonding crimped spunbonded layers, which would provide for a preformed crimped spunbond web.
As all of the claimed features are known in the art, it would have been obvious to combine the claimed features.  The prior art teaches the same elastic layer materials as disclosed in Applicant’s specification therefore it is reasonable to presume that the elastic spunbond layer deposited on the preformed point bonded spunbond layer would inherently bond the layers together.  
Applicant’s specification (and claim 19) teaches pre-compacting (prior to ring rolling) the sheet layers together with a spinbelt is passed between two preferably unpatterned pre-compaction rollers.  The linear pressure is between 3-5 N/mm and the roller temperature may be between 50-110°C.  This pre-compaction process with heat and pressure is considered a type of bonding process.  Takaku teaches processing the two or three layer spunbond nonwoven can be pressed together using a nip roll before thermal fusion bonding and then states that the hot embossing roll is preferably 60-110C which is substantially the same temperature range as noted by Applicant’s specification, the prior art is the same as the claimed invention. Shawver teaches the layers can be bonded by through air bonding which would not leave macroscopic bonds in the elastic layer.  The claims do not exclude these processes.
As the prior art teaches the same methods of making the spunbond layers and teaches the same materials as claimed, it would have been obvious to produce the 
With regard to method claim 14, Applicant’s arguments are not commensurate with the scope of the claims.  Applicant’s has not excluded an additional bonding step after step (b).  As Applicant requires a pre-compaction step that is disclose as heated rollers that provide pressure and heat to the fabric sheet, the instant invention requires a bonding step after depositing the elastic fibers on the spunbond carrier web.  The rejection is maintained.
Applicant’s arguments with respect to 35 USC 103 rejection over claims 4, 7, 23 and 24 over Takaku, Ellingson, Shawver and Motomura are not persuasive for the same reasons that the arguments over the rejections over Takaku, Ellingson and Shawver are not persuasive.
Applicant’s arguments with respect to 35 USC 103 rejection over claims 6, 7, and 19 over Takaku, Ellingson, Shawver and Sommer are not persuasive for the same reasons that the arguments over the rejections over Takaku, Ellingson and Shawver are not persuasive.
Applicant’s arguments with respect to 35 USC 103 rejection over claim 7 over Takaku, Ellingson, Shawver and Hansen are not persuasive for the same reasons that the arguments over the rejections over Takaku, Ellingson and Shawver are not persuasive.
Applicant’s arguments with respect to 35 USC 103 rejection over claim 11 over Takaku, Ellingson, Shawver and Morell are not persuasive for the same reasons that 

Examiner called Applicant to discuss possible amendments to the claims to put the claims in condition for allowance.  The following two claim amendments were proposed:
Claim 1, at the end of the claim insert “and wherein the elastic layer is adhered to the carrier layer due strictly an initial tackiness of the elastic layer.”
Claim 14, at the end of the claim insert “wherein the fabric is not subjected to any bonding steps after step b.

As noted above, Takaku teaches the elastic fibers are melted to a temperature dependent on the polymer used and then deposited and cooled.  As the elastic fibers are melted, deposited and then cooled, the elastic fiber would inherently melt bond or thermally bond to the spunbond carrier layer.  Additionally as there is another step disclosed in Applicant’s specification and claim 19 wherein the layers are pre-compacted under heat and pressure, after assembling the layers the pre-compacting step is equated with a bonding step and a post bonding step is not excluded.
While the steps for producing the nonwoven fabric sheet as disclosed in the specification may not be equivalent to the prior art, the steps are not claimed to overcome the prior art of record. It is recognized that thermal bonding of the elastic laminates would change the elasticity of the laminate, however in the absence of an expected results, the rejections are maintained.  For product claims, 1-13, evidence that . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Hall et al US 20070135008
			Thomas US 20040127128
Previously cited: 	Calhoun et al (US 2006/0135021) directed to elastic bicomponent filaments.
Dria (US 2018/0271717)
Bansal (US 20040097154)

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759